Citation Nr: 0606777	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran had active service from July 1952 to June 1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  

In his VA Form 9, received in June 2003, the veteran 
requested a hearing.  In correspondence received in July 
2003, the veteran withdrew the request for a hearing.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not manifest in 
service and is not attributable to service.  

2.  Tinnitus was not manifest in service and is not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in August 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the August 
2003 notice, the September 2005 supplemental statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability.  
The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes there has been no assertion of 
combat with the enemy.  The April 2005 VA examination report 
notes the veteran stated that he did not engage in combat.  
Thus, he is not entitled to application of the provisions of 
38 U.S.C.A. § 1154(b) (West 2002).

In this case, the April 2005 VA examination report reflects a 
bilateral hearing loss disability and right-sided tinnitus.  
Thus, the pivotal determination is whether a hearing loss 
disability or tinnitus is related to service.  

The July 1952 service entrance examination shows the drums 
were normal.  Whispered voice testing was 15/15 on the right 
and 15/15 on the left.  Spoken voice testing was 15/15 on the 
right and 15/15 on the left.  His hearing was assigned a 
profile of "1."  

At separation in June 1954, the ears and drums were normal.  
Whispered voice testing was 15/15 on the right and 15/15 on 
the left.  Spoken voice testing was 15/15 on the right and 
15/15 on the left.  His hearing was assigned a profile of 
"1."  In January 1975, a VA examiner reported that hearing 
loss was not noted.

The veteran's DD Form 214 shows his most significant duty 
assignment during service was in a Battery unit.  The April 
2005 VA examination report notes his reported history of 
decreased hearing in association with an explosion during 
basic training.  Service medical records are negative for 
complaints for hearing loss, and there is no reference to an 
explosion.   The Board accepts that the veteran was exposed 
to noise during service.  As noted, however, he had normal 
hearing at separation in June 1954.  Significantly, on VA 
examination in January 1975, the ears were normal and no 
hearing loss was specifically noted.  The initial diagnosis 
of a hearing loss disability is decades after service.  The 
initial complaint of tinnitus is shown in a May 2002 private 
treatment record.  The Board notes that the veteran 
specifically denied a change in hearing and the examiner 
noted the ears were normal.  

The veteran is competent to report he noticed hearing loss in 
service.  The veteran is not shown to have medical expertise 
and his opinion in regard to etiology is not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  

The Board notes the veteran has established a current hearing 
loss disability in accordance with VA regulation.  See 38 
C.F.R. § 3.385 (mandating that impaired hearing will be 
considered a disability when auditory thresholds reach 40 
decibels or greater; or when at least three frequency 
readings are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94%).  The April 2005 VA examination report notes an 
assessment of bilateral high-frequency sensorineural hearing 
loss and right-sided tinnitus.  The defect in his claim, 
however, is a lack of probative evidence of a nexus to his 
service.  In fact, the April 2005 VA examiner specifically 
stated that it was less likely than not that hearing loss and 
tinnitus were related to noise exposure during service.  
Rather, his hearing loss and tinnitus were compatible with 
his current age and the most likely etiology of hearing loss 
and tinnitus was presbycusis (age-related factors).  The 
Board finds the opinion of the VA audiological examiner to be 
more probative than the veteran's lay opinion, and consistent 
with the record.  The examiner reviewed the claims file, and 
noted the veteran's hearing was normal at separation.  The 
Board notes a diagnosis of left-sided tinnitus has not been 
entered.  

To the extent that the veteran implies that he has had 
hearing loss or tinnitus since service, his assertion is 
unsupported, contradicted by the service records and the 1975 
examination and is otherwise not viewed as reliable.

To the extent that records, to include a July 2002 VA 
treatment record, note a history of hearing loss and tinnitus 
since basic training, such is a mere transcription of lay 
history.  Such information is not transformed into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).

In summary, the evidence establishes no chronic hearing loss 
disability or chronic tinnitus during service, normal hearing 
at separation, no hearing loss disability within the initial 
post service year, and a competent and probative opinion that 
the veteran's hearing loss disability and tinnitus are not 
likely related to service, but instead, age-related.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  

Service connection for tinnitus is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


